Exhibit 99.1 Press Release Announcing Retirement of John L. Olson 5 MDU Resources Director John Olson Retires BISMARCK, N.D. – Aug. 13, 2009 – MDU Resources Group, Inc. (NYSE:MDU) announced that John L. Olson has retired from its Board of Directors effective today. Olson has been a member of the MDU Resources board since 1985.He has served as a member of the Nominating Committee since 1987, and committee chairman since 1996.His retirement is the result of a provision in the company’s bylaws that requires outside directors to retire when they reach age “John has contributed greatly to our company’s growth and success during his 24 years as a board member,” said Harry J. Pearce, chairman of the board of directors.“John was present from the first days that the company embarked on a diversified business strategy, and has helped guide our growth into a Fortune 500 company operating in 44 states.His experience and wise counsel will be greatly missed.” 6
